
	

113 S2357 IS: Department of Defense Suicide Tracking Act of 2014
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2357
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for improvements in the consistency of data collection, reporting, and assessment in
			 connection with the suicide prevention efforts of the Department of
			 Defense.
	
	
		1.Short title
			This Act may be cited as the
		  Department of Defense Suicide Tracking Act of 2014.2.Improvement of consistency in collection, reporting, and assessment of data in Department of
			 Defense suicide prevention efforts(a)Policy for standard suicide data collection, reporting, and assessmentThe Secretary of Defense shall prescribe a policy for the development of a standard method for
			 collecting, reporting, and assessing suicide data and suicide-attempt data
			 involving members of the Armed Forces, including reserve components
			 thereof, and their dependents in order to improve the consistency and
			 comprehensiveness of—(1)the suicide prevention policy developed pursuant to section 582 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1071
			 note); and(2)the suicide prevention and resilience program for the National Guard and Reserves established
			 pursuant to section 10219 of title 10, United States Code.(b)Submittal of policy and congressional briefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall
			 submit the policy developed under subsection (a) to the Committees on
			 Armed Services of the Senate and the House of Representatives. At the
			 request of the committees, the Secretary also shall brief the committees
			 on the policy and the implementation status of a  standardized suicide
			 data collection, reporting, and assessment method pursuant to the  policy.(c)Consultation and implementationIn the case of the suicide prevention and resilience program for the National Guard and Reserves
			 referred to in subsection (a)(2)—(1)the Secretary shall develop the policy required by subsection (a) in consultation with
			 the Chief of the National Guard Bureau; and(2)the adjutants general of the States, the Commonwealth of Puerto Rico, the District of Columbia,
			 Guam, and the Virgin Islands shall implement the policy within 180 days
			 after the date of the submittal  of the policy under subsection (b).(d)Dependent definedIn this section, the term dependent, with respect to a member of the Armed Forces, means a person described in section 1072(2) of
			 title 10, United States Code, except that, in the case of a parent or
			 parent-in-law of the member, the income requirements of subparagraph (E)
			 of such section do not apply.
			
